Citation Nr: 1611078	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to September 12, 2013 and in excess of 20 percent thereafter for degenerative joint disease with instability and recurrent dislocation, left shoulder. 

2.  Entitlement to an initial evaluation in excess of 10 percent prior to February 18, 2015 for chronic right knee patella subluxation, tricompartmental arthritis, and in excess of 30 percent from April 1, 2016, for right total knee arthroplasty.

3.  Entitlement to an initial compensable evaluation for left shoulder residual scar from surgery.

4.  Entitlement to service connection for a left knee disability to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2015, the Veteran and his wife testified in a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to increased ratings for a left shoulder scar and right knee disability and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the additional issues of entitlement to service connection for paraesophageal hernia, chronic cholecystitis, diverticulitis, right armpit tumor, neuropathy of both feet, thyroid problem, and a colon condition, as well as entitlement to compensation under 38 U.S.C. 1151 for resection of large intestine, to include any reported complications, have been appealed to the Board.  The Veteran filed a Form 9 in February 2016; he also requested a Board videoconference hearing at that time.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015).  

As the required notifications have not been sent in regard to the VA Form 9 filed in February 2016, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  



FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal of entitlement to increased rating for degenerative joint disease with instability and recurrent dislocation, left shoulder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for degenerative joint disease with instability and recurrent dislocation, left shoulder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal included the issue of entitlement to an increased rating for degenerative joint disease with instability and recurrent dislocation, left shoulder.  During a December 2015 Board hearing, the Veteran stated that he wished to withdraw this issue from his appeal.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim for entitlement to an increased rating for degenerative joint disease with instability and recurrent dislocation, left shoulder and the claim is dismissed.  38 U.S.C.A. § 7105.



ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to September 12, 2013 and in excess of 30 percent thereafter for degenerative joint disease with instability and recurrent dislocation, left shoulder, is dismissed.


REMAND

For his service-connected right knee claim, the Board notes that the Veteran was afforded a VA examination in March 2015.  However, physical examination was not conducted as the Veteran underwent a total knee arthroplasty in February 2015.  He had not yet been released by his surgeon.  The examiner stated that the Veteran should be considered in a convalescent state and therefore no examination would be performed.  He would need to be reevaluated in five months' time.  There is no evidence that the Veteran underwent an additional VA examination after his total knee replacement.  As such, an additional VA examination is necessary to determine the current nature and severity of his right knee disability. 

The Veteran asserts that his left shoulder scar warrants a compensable rating, however, the Veteran's last VA examination for a scar was dated in November 2013.  At that time, the examiner noted a large anterior left shoulder well-heeled and stabled surgical scar.  The scar was noted to be non-adherent and nontender without erythema, underlying atrophy, or limitation on range of motion.  During a December 2015 Board hearing, the Veteran testified that his scar is painful and he uses lidocaine three times per day for treatment.  As this represents a worsening since the last VA examination, the Board finds a new VA scar examination is necessary. 

The Board also notes that the AOJ has obtained VA medical opinions regarding etiology of the Veteran's left knee.  See November 2011 and April 2014 VA examination reports.  However, the Board finds that there are inadequacies with both opinions particularly with respect to the question of aggravation by the Veteran's service-connected right knee disability.  As such a clarifying opinion should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated him for his claimed knee and scar disabilities and whose records have not been obtained and added to the record. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for VA examinations by an appropriate medical professional to determine the nature and severity of his service-connected right knee disability and left shoulder scar.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies should be accomplished. 

3.  Schedule the Veteran for a VA examination by a qualified examiner for an opinion as to the nature and etiology of the Veteran's left knee disorder.

The examiner is requested to respond to the following:

-Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed left knee disorder is due to an event or incident of active service;
-Whether it is at least as likely as not that any diagnosed left knee disability is proximately due to the Veteran's service-connected right knee disability; and
-Whether it is at least as likely as not that any diagnosed left knee disability is aggravated (permanently worsened) by the Veteran's service-connected right knee disability.

The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


